Title: To Benjamin Franklin from Anthony Kennan, 9[–12] October 1782
From: Kennan, Anthony
To: Franklin, Benjamin



Bourdoux 9[–12]th. October 1782
I the subscriber your Excellencies most Humble Pettioner, an American Subject, my place of residence, when at home, is in Orange County North Carolina, where I have resided for a number of years past, till Cornwallis, attacked General Green at Guilford Court House, then I went out to the West Indies, with a small property on my own Accot.; and traded among the French West India Islands, but very unfortunately, a little time before St. Kitts was Captured by the French, on my passage from Bassterre Guardaloupe, bound for St Thomas, I was taken by a Privateer and carried into St. Kitts, when I lost every thing in my possesion, even my wearing Apperal and remained a prisioner, till Count De Boulia Governor of Martinico took that Island, After which I went down to Cape Francois where I entered on board a French Mercht. Ship bound for this port to do a little business in the writting way, Just for a support, and my wages being very small which is now all expended. And no American Ships here that will sail for those some months to come, having little or no Cash to support me, and few wearing Apperal, quite a Stranger, no friends nor Acquaintances, Therefor I am under the real necessity of giving your Excellenci, this trouble, and Pray’s your Excellenci out of your great goodness, would be pleased to render me Some Assistance in my present distress, without which I must unavoidably suffer in this Strange, Country, your Excellence’s immeidately, ordering me whatever you’ll please to see proper will for ever Oblige, Your Excellencis, most humble petitioner
Anthony Kennan

I purpose taking the first oppty, for America, that Offers, for Philadelphia Maryland. Virginia, or North Carolina



Bourdoux 12th. October
I have omitted a few lines which —— Pray Turn Over to [read?]. —— I am at present quite out of Cash, and has been, for some days past, but very lucky meeting with one Mr. De Pass living opposite the Augustin whom I am inform’d has been always a very good friend to the Distressd Americ[ans] tho: a man of a large family, and has but little property, for my own part I must say so with great propriety, he uses me very kindly, and can, have no Expectations from me, in the least, without your Excellences pleases immeidately to Order me some Assistance, when I may have it in my Power to return him payment for his, Expence & trouble wt. me. I most humbly pray your Excellence will be Pleas’d to order me some reliefe from my Present unhappy situation, which will Oblige your Excellence’s most humble Pettioner
Anthony Kennan
To His Excellence Benjamin Franklin Esqr.

